Clinton, J.
The issue in this case is the identical one involved in Doolittle v. County of Lincoln, No. 39147, ante p. 159, 214 N. W. 2d 248. The same annexation ordinance and land are the subject of this action. The sole differences are the identity of the plaintiffs, the manner in which the interest and standing of the plaintiffs arise, and in this action only the City of North Platte is defendant. The outcome is governed by our opinion in Doolittle v. County of Lincoln, supra.
Reversed and remanded.